NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2507-15T2

KIMBERLY GREEN,

        Appellant,

v.

NEW JERSEY DEPARTMENT OF CORRECTIONS,


        Respondent.

_________________________________________

              Submitted June 6, 2017 – Decided September 1, 2017

              Before Judges Fisher and Leone.

              On appeal from the New Jersey Department of
              Corrections.

              Kimberly Green, appellant pro se.

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Lisa A. Puglisi,
              Assistant Attorney General, of counsel; Randy
              Miller, Deputy Attorney General, on the
              brief).

PER CURIAM

        Inmate Kimberly Green appeals the January 19, 2016 denial of

community       release    by    respondent     New    Jersey    Department        of

Corrections (DOC).         We affirm.
                                     I.

     Green was sentenced to twelve years in prison for vehicular

homicide pursuant to N.J.S.A. 2C:11-5 and two assault by auto

offenses pursuant to N.J.S.A. 2C:12-1(c).

     Green was serving her sentence at the Edna Mahan Correctional

Facility (EMCF).       On August 20, 2015, she was transferred to Bo

Robinson    Assessment    and   Treatment    Center    for   the   Residential

Community    Release     Program   (RCRP).      A     week   later,   she   was

administratively returned to EMCF at the request of the Office of

Community Programs (OCP).       On December 8, 2015, she again applied

for the RCRP.    On December 30, 2015, her application was approved

by the Institutional Classification Committee (ICC), contingent

upon her meeting the eligibility requirements. She was transferred

to Bo Robinson again.      On January 19, 2016, however, she was again

administratively returned to EMCF, as community release was again

denied by OCP.     A week later, the Director of OCP wrote Green's

lawyer that Green had been informed of her denial for community

release "based on professional reports."

     In June 2016, we granted DOC's motion to remand, and returned

jurisdiction.    DOC attached "the final agency decision," namely a

July 5, 2016 letter from the Director to Green.                    Referencing

inquiries by Green's attorney, and the January 27, 2016 letter the

Director wrote that Green had been returned from RCRP "for further

                                     2                                 A-2507-15T2
evaluation by this office, pursuant to [N.J.A.C.] 10A:20-4.12,"

stating:

                 After a review of numerous factors which
            included the present offense; pre-sentence
            investigations; participation in relevant
            programming; psychological and psychiatric
            evaluation;   and  other   professional   and
            administrative reports, you were denied
            participation by the Residential Community
            Program Notification Committee.

The Director said Green could reapply for participation in the

RCRP.

      Green argues the following on appeal:

            Point I - Green's approval for Community
            Release, administrative move back to EMCF, and
            ultimate denial of community release was
            arbitrary, capricious and unreasonable and
            should be reversed.

            Point II - Appellant's Due Process Rights were
            violated per [N.J.S.A.] 30:4-91.8 and Title
            10A, Chapter 20, subchapter 4 of the
            Administrative Code when returning Green from
            Bo Robinson and without giving sufficient or
            proper notification of her denial of community
            release.

                                 II.

      "Appellate courts have 'a limited role' in the review of

[DOC] decisions."     In re Stallworth, 208 N.J. 182, 194 (2011)

(quoting Henry v. Rahway State Prison, 81 N.J. 571, 579 (1980)).

"An     appellate   court   affords    a   'strong   presumption     of

reasonableness' to an administrative agency's exercise of its


                                  3                           A-2507-15T2
statutorily delegated responsibilities."          Lavezzi v. State, 219

N.J. 163, 171 (2014) (citation omitted).         "In order to reverse an

agency's judgment, an appellate court must find the agency's

decision to be 'arbitrary, capricious, or unreasonable, or . . .

not supported by substantial credible evidence in the record as a

whole.'" Stallworth, supra, 208 N.J. at 194 (quoting Henry, supra,

81 N.J. at 579-80).    We must hew to that standard of review.

                                  III.

     Green argues DOC violated N.J.S.A. 30:4-91.8 and N.J.A.C.

10A:20-4.8(d).     Neither the statute nor the regulation provides

her with relief.

     Pursuant to N.J.S.A. 30:4-91.8(a) and (b)(2), if an inmate

convicted of vehicular homicide or other specified crimes "is

subject to a review by an Institutional Classification Committee

which may result in participation in any residential community

release   program,   the   Department    of   Corrections   shall   provide

written notice of that review" to the prosecuting agency, and that

agency and "the victim or the victim's nearest relative" may submit

comments which the DOC must consider.         This statute does not give

any rights to inmates, let alone require any particular disclosure

by DOC to the inmate.

     N.J.A.C. 10A:20-4.8(d) provides: "If the inmate does not meet

the eligibility criteria, the inmate shall be notified of the

                                   4                                A-2507-15T2
reason(s), in writing, by the Institutional Community Release

Program Coordinator."   However, Green and DOC agree she met the

criteria for community release.1

     In her reply brief, Green cites N.J.A.C. 10A:20-4.42(b),

which provides: "In cases when an inmate is being returned [from

a residential community program] to the correctional facility for

administrative reasons, the director or designee shall prepare a

report using Form CA:44.2b Disciplinary/Administrative Discharge

Summary, which indicates the reasons(s) for the return."   However,

N.J.A.C. 10A:20-4.42(c) provides:

          A copy of the report shall be given to the
          custody staff member(s) who is transporting
          the inmate, and a copy shall be faxed as soon
          as possible to the Office of Community
          Programs.    The report shall include the
          following information:

          1.   The detailed reasons for the return of
               the inmate; and

          2.   A summary of the inmate's overall
               attitude and adjustment while in the
               residential community program.




1
  Even if an inmate meets such criteria, community release may be
denied.   "If the inmate meets the eligibility criteria," the
application may still be submitted "to the [ICC] for review and
approval or disapproval."    N.J.A.C. 10A:20-4.8(e).    Moreover,
inmates sentenced to state correctional institutions "may be
reviewed for eligibility by the Director" of OCP and "may be
approved or disapproved by the Institutional Classification
Reception Committee." N.J.A.C. 10A:20-4.8(f).

                                   5                        A-2507-15T2
      Nothing in N.J.A.C. 10A:20-4.42 or Form CA:44.2b indicates

that a copy of this report, and the reasons therein, is to be

given to the inmate.        Rather, it appears to be a transmittal

document informing the receiving correctional institution why the

inmate is being returned and how the inmate performed in the

community program.

      If N.J.A.C. 10A:20-4.42 requires that the inmate receive a

copy of Form CA:44.2b and its reasons for return, we note this

report was prepared for the August 27, 2015 return, but there is

no indication that such a report was prepared following the January

19,   2016   return.     Rather,   Green   was   only   given   notice    that

community release was denied by OCP.

      We need not rule on the sufficiency of this notice, that the

denial was by OCP, or the January 27, 2016 notice that the denial

was "based on professional reports."              After our remand, the

Director of OCP listed some of the "numerous factors" on which the

OCP    relied,     including       Green's       "offense;      pre-sentence

investigations;        participation       in    relevant       programming;

psychological     and     psychiatric       investigation;      and      other

professional and administrative reports."           Each of those factors

is encompassed by appropriate factors under N.J.A.C. 10A:9-3.3(a).

See Smith v. N.J. Dep't of Corr., 346 N.J. Super. 24, 33 (App.

Div. 2001).

                                       6                              A-2507-15T2
     Green also claims her due process rights were violated.

However, "'halfway house placement does not involve a liberty

interest giving rise to due process rights.'"          Shabazz v. N.J.

Dep't of Corr., 385 N.J. Super. 117, 124 (App. Div. 2006) (citation

omitted).   Thus, Green "had no constitutionally protected liberty

interest in remaining there."     Ibid.

     "A state may create a liberty interest protectable by the due

process clause through its enactment of certain statutory or

regulatory measures."    White v. Fauver, 219 N.J. Super. 170, 179

(App. Div. 1987).   "However, if the decision maker is not required

to base its decision on objective and defined criteria, but instead

can deny the requested relief for any constitutionally permissible

reason or for no reason at all, the State has not created a

constitutionally    protected   liberty   interest."    Ibid.     Here,

neither N.J.A.C. 10A:20-4.42(b) nor Form CA:44.2b requires that

the Director base the decision to return an inmate on any objective

or defined criteria.

     Although the notice provided on remand did not state how the

cited N.J.A.C. 10A:9-3.3 factors favored return, we cannot say the

Director's decision was arbitrary, capricious, or unreasonable.

"[A] reduction in custody status is a matter of privilege, not of

right."   Smith, supra, 346 N.J. Super. at 30.

     Affirmed.

                                   7                            A-2507-15T2